— Judgment, Supreme Court, Bronx County (Ivan Warner, J.), rendered February 28, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The trial court properly exercised its discretion in precluding defense counsel’s questioning of the People’s witnesses as to what recording devices could have been used in the buy and bust operation herein, and as to the residences of the various individuals arrested in this operation, as irrelevant to the issues before the jury (see, People v Rodriguez, 64 NY2d 738, 741).
Although the trial court in its charge to the jury did not separate (i.e., number) the elements of each crime charged, all elements thereof and the applicable burden of proof were simultaneously and fully presented, and linked in unambiguous terms (see, People v Sanders, 69 NY2d 860, 861).
We have considered defendant’s additional claims of error and find them to be either unpreserved or meritless. Concur— Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.